Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claims 1 and 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein firstly, the brake booster setting a hydraulic brake fluid pressure in the wheel-brake device, and subsequently, generating an electromechanical braking force by applying torque of the electric brake motor to the wheel-brake piston thereby reducing the hydraulic brake fluid pressure in the wheel-brake device; and generating a fault signal when the reduction in the hydraulic brake fluid pressure lies outside a permissible range of values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657